Oaehoon, J.,
delivered tbe opinion of tbe court.
About ninety-five acres of land in the city of Vicksburg, including tbe lot in controversy, were patented to Vick and Glass in 1834. They, and those claiming under them, down to and including appellee, have had possession under claim of ownership undisputed for over eighty years. Before the patent to Vick and Glass, and at the time of the “articles of cession and agreement” between Georgia and the United States on April 24, 1802, the land belonging to one John Girault. Girault then bad' title in virtue of a British grant. By act of congress of March 3, 1803, the lands of tbe Georgia cession were authorized to be-sold, reserving, however, the sixteenth section in each township for the support of schools, and also providing that those holding under British and Spanish grants should be confirmed in their grants. These British and Spanish grants are also distinctly recognized in the acts of congress of March 27, 1804, March 2, 1805, and April 21, 1806. By this last act of April 21, 1806, it is declared that lands held by British grants “shall not be disposed of until otherwise directed by congress,” and that when a section 16 falls within such a grant “the secretary of the treasury shall locate another section in lieu thereof for the use of schools,” etc.
The title of Girault was confirmed by congress June 30, 1812, *272 Stat. 765, c. 110. With, matters in this situation, on April 6, 1816, the secretary of the treasury located the Girault lands for schools in lieu of section 16. This location, under which appellant claims, and by which it must stand or fall, was without power, and was an absolute nullity, and the patent to Vick and Glass in 1834 was perfectly valid, and the decree sustaining the demurrer of appellee to the bill was correct. We are content with the authorities cited in the brief for appellee on this point, and do not lengthen this opinion by discussion, because it is unnecessary. While this much settles the case, and while it is unnecessary for the court to consider in consultation the other question, still, for myself, having carefully examined it, I am absolutely convinced that the bar of the statute of limitations was complete and perfect long before our constitution of 1890.

Affirmed.